In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Westchester County (Davidson, J.), dated March 22, 2006, which denied his objections to an order of the same court (Kava, H.E.) dated August 17, 2005, which, in effect, denied his motion, inter alia, to vacate a prior order of the same court dated April 20, 2005, directing the release of certain escrow funds to the Westchester County Support Collection Unit, among other things, to pay child support arrears.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contentions, his objections to the order dated August 17, 2005 were properly denied by the Family Court, but for a reason different from that articulated by the Family Court. The father’s contentions, as raised in his objections, were previously raised and decided against him or could have been raised on a prior appeal in this matter (see Matter of Suzuki v Peters, 12 AD3d 612 [2004]). “Therefore, reconsideration of these issues is barred by the doctrine of law of the case” (Palumbo v Palumbo, 10 AD3d 680, 682 [2004]; see Matter of Shondel J. v Mark D., 18 AD3d 551 [2005], affd 7 NY3d 320 [2006] ). Mastro, J.P, Goldstein, Lifson and Garni, JJ., concur.